Trippe, Judge.
1. The question made in this case, that the land was discharged from the lien of plaintiff’s judgment, comes within and is controlled by the decision in the case of Akin vs. Freeman, 49 Georgia Reports, 51. It is not necessary to pass upon the point whether mortgage judgments are within the provisions of section 3583 of the Code.
2. Whether the witness, Turner Horton, who was offered *283by claimant, was or was not competent, is an immaterial question, as it does not appear that the facts proposed to be proved by him eould have been of any benefit to the claimant. If Dr. Conyers had agreed to take Confederate money for the debt, that could not have availed him, unless it appeared that he had been induced thereby to part with his security for his title. Even if that fact would have given him the equity he claims, it was not made to appear that he could prove he had on that account surrendered such security. The witness, Prophitt, testified that the promise was made the last day of February or first day of March, 1863. Claimant’s deed to Zachary bears date January 1st, 1863 — -just two months previous. Horton, the defendant in the judgment, made his deed to the land levied on, to claimant, in January, 1864. No statement was made to the court below that these discrepancies between the facts which had been proved and those now claimed to be true, would be explained. Nor was any statement made that it could or would be proved that the claimant Sad, in fact, acted on the alleged promise of Dr. Conyers. From the facts which were in proof at the trial, and introduced by the claimant himself, it does not appear that the evidence of Horton could have been of any possible benefit to him. If it had been in his power to have explained the conflict which would have been apparent between what was in proof by himself, and what he proposed to claim under additional evidence, which was rejected, or if the rejected evidence, if admitted, would have necessarily left a hiatus, which he would have been compelled to have filled up to have made it pertinent to the issue, as he now insists he could do, the court should have been put in possession of the whole facts, and the record should show them, so that this court could intelligently pass upon them. We cannot send a case back upon a presumption that something may exist which was not proposed even to be proved, when the record eould have so easily been made to disclose what is now asserted to be the precise and true status of the whole case.
Judgment affirmed.